Order
PER CURIAM.
Appellants Cindy Fahlgren and Catherine Schembri (“plaintiffs”) appeal from a summary judgment granted in favor of respondent St. Paul Fire and Marine Insurance Company (“St. Paul”) in the Circuit Court of Jackson County. Plaintiffs argue two points on appeal. In Point I, plaintiffs argue the circuit court erred in granting summary judgment to St. Paul because (A) St. Paul failed to establish its affirmative defense of exclusion due to intentional harm; (B) St. Paul failed to negate coverage as to the corporate defendants’ negligence, negligent retention and negligent supervision; and (C) St. Paul failed to establish its affirmative defense based on the employer’s liability exclusion. In Point II, plaintiffs argue the circuit court, erred in granting summary judgment to St. Paul because (A) St. Paul failed to establish its affirmative defense based on the sexual abuse exclusion; (B) St. Paul failed to negate coverage under the Umbrella policy; (C) St. Paul failed to negate coverage for lack of notice of cooperation; and (D) St. Paul’s motion for summary judgment did not comply with Rule 74.04. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).